MANDATE
                 The Fourteenth Court of Appeals
                               NO. 14-13-00491-CV

Beth Yeshua Hamashiach, Appellant          Appealed from the 190th District Court
                                           of Harris County. (Tr. Ct. No. 2010-
v.                                         47551).     Memorandum         Opinion
                                           delivered by Justice Ken Wise. Justices
Malaika Adan, Appellee
                                           Boyce and Busby also participating.


TO THE 190TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on March 3, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:
       This cause, an appeal from the judgment in favor of appellee, Malaika
Adan, signed, June 17, 2013, was heard on the transcript of the record. We have
inspected the record and find the trial court lacked subject matter jurisdiction over
the case. We therefore order the judgment of the court below REVERSED and
RENDER judgment dismissing without prejudice.
       We further order that all costs incurred by reason of this appeal be paid by
appellee, Malaika Adan.
       We further order this decision certified below for observance.
       WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, Texas June
19, 2015.